


Exhibit 10(a)
SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION
This summary sets forth the compensation of the Directors of Kimball
International, Inc. (the "Company"). The summary also includes compensation of
the Chief Executive Officer, Chief Financial Officer, and three most highly
compensated executive officers (the "Named Executive Officers") of the Company
as of the fiscal year ended June 30, 2011.
For a detailed description of the compensation arrangements that the Directors
and Named Executive Officers participate in, refer to the Company's most recent
Proxy Statement filed with the Securities and Exchange Commission.
Director Compensation
All Outside (non-employee) Directors receive annual compensation of $55,000 for
the year for service as Directors. The Chairperson of the Audit Committee of the
Board of Directors receives $5,500 per committee meeting, and other Audit
Committee members receive $4,000 per committee meeting. The Chairperson of the
Compensation and Governance Committee receives $4,000 per committee meeting, and
other members of the Compensation and Governance Committee receive $2,500 per
committee meeting. Members of the Strategic Planning Committee receive $4,000
per committee meeting.
The Directors can elect to receive all of their annual retainer and/or meeting
fees in shares of Class B Common Stock under the Company's 2003 Stock Option and
Incentive Plan. Directors are also reimbursed for travel expenses incurred in
connection with Board and Committee meeting attendance.
An Outside Director is a director who is not an employee of the Company or one
of its subsidiaries. James C. Thyen, President and Chief Executive Officer, and
Douglas A. Habig, Chairman of the Board, are Directors of the Company but do not
receive compensation for their services as Directors.
Named Executive Officers
Base Pay
Periodically, the Compensation and Governance Committee of the Board of
Directors reviews and approves the salaries that are paid to the Company's
executive officers. The following are the current annualized base salaries for
the Company's Named Executive Officers:
James C. Thyen, President and Chief Executive Officer
$
897,572


Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
$
547,300


Robert F. Schneider, Executive Vice President, Chief Financial Officer
$
434,200


John H. Kahle, Executive Vice President, General Counsel, Secretary
$
369,200


Donald W. Van Winkle, Vice President, President-Office Furniture Group
$
312,000





Cash Incentive Compensation
Each of the Named Executive Officers was eligible to participate in the
Company's 2010 Profit Sharing Incentive Bonus Plan (the "Plan") for fiscal year
2011. A long-standing component of the Company's profit sharing incentive bonus
plan is that it is linked to the performance of the Company which automatically
lowers total compensation expense when profits are down. Under the Plan, cash
incentives are accrued annually and paid in five installments over the
succeeding fiscal year. Except for provisions relating to retirement, death,
permanent disability, and certain other circumstances described in a
participant's employment agreement, participants must be actively employed on
each payment date to be eligible to receive any unpaid cash incentive
installment. The total amount of cash incentives accrued and authorized to be
paid to the Named Executive Officers based on the Company's fiscal year 2011
results is listed below. The Named Executive Officers received an installment of
50% of the payment in August 2011, and the remaining portions will be paid in
equal installments in September 2011, January 2012, April 2012, and June 2012.
James C. Thyen, President and Chief Executive Officer
$
130,004


Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
$
74,190


Robert F. Schneider, Executive Vice President, Chief Financial Officer
$
63,891


John H. Kahle, Executive Vice President, General Counsel, Secretary
$
53,901


Donald W. Van Winkle, Vice President, President-Office Furniture Group
$
118,365







--------------------------------------------------------------------------------




Stock Compensation
The Named Executive Officers may also receive a variety of stock incentive
benefits under the 2003 Stock Option and Incentive Plan consisting of:
restricted stock, restricted share units, unrestricted share grants, incentive
stock options, nonqualified stock options, stock appreciation rights,
performance shares, and performance units. During fiscal year 2011 Named
Executive Officers were awarded grants of performance shares and unrestricted
shares. Performance shares include both an annual performance share ("APS")
award and a long-term performance share ("LTPS") award with one-fifth (1/5) of
the LTPS award vesting annually over the succeeding five-year period.
The following table summarizes the performance shares issued in Class A Common
Stock during August 2011 to the Company's Named Executive Officers pursuant to
their fiscal year 2011 performance share awards:
 
APS Award (number of shares issued) (1)
 
LTPS Award (number of shares issued) (1)
James C. Thyen, President and Chief Executive Officer
21,450


 
45,240


Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
1,050


 
12,135


Robert F. Schneider, Executive Vice President, Chief Financial Officer
1,125


 
9,360


John H. Kahle, Executive Vice President, General Counsel, Secretary
1,125


 
9,285


Donald W. Van Winkle, Vice President, President-Office Furniture Group
1,365


 
3,397


 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.



The following table summarizes the maximum number of performance shares awarded
in August 2011 to the Company's Named Executive Officers for fiscal year 2012:
 
APS Award (number of shares)
 
LTPS Award (number of shares)
James C. Thyen, President and Chief Executive Officer
143,000


 
183,000


Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
22,500


 
24,300


Robert F. Schneider, Executive Vice President, Chief Financial Officer
15,500


 
24,300


John H. Kahle, Executive Vice President, General Counsel, Secretary
15,500


 
24,300


Donald W. Van Winkle, Vice President, President-Office Furniture Group
17,500


 
24,300





The number of shares to be issued will be dependent upon the percentage payout
under the Plan. Refer to the Company's Proxy Statement for further details.
The following table summarizes unrestricted shares issued in February 2011 to
the Company's Named Executive Officers:
 
Class A (number of shares issued) (1)
 
Class B (number of shares issued) (1)
Donald D. Charron, Executive Vice President, President-Kimball Electronics Group
4,000


 
—


Robert F. Schneider, Executive Vice President, Chief Financial Officer
—


 
2,500


John H. Kahle, Executive Vice President, General Counsel, Secretary
—


 
2,000


Donald W. Van Winkle, Vice President, President-Office Furniture Group
3,000


 
—


 
 
 
 
(1) Shares have not been reduced by the number of shares withheld to satisfy tax
withholding obligations.





--------------------------------------------------------------------------------




Retirement Plans
The Named Executive Officers participate in a defined contribution,
participant-directed retirement plan with a 401(k) provision that all domestic
employees are eligible to participate in (the "Retirement Plan"). The Retirement
Plan provides for voluntary employee contributions as well as a discretionary
annual Company contribution based on a percent of net income with certain
minimum and maximum limits as determined annually by the Board of Directors.
Each eligible employee's Company contribution is defined as a percent of
eligible compensation, the percent being identical for all eligible employees,
including Named Executive Officers. Participant contributions are fully vested
immediately, and Company contributions are fully vested after five years of
participation. All Named Executive Officers are fully vested. The Retirement
Plan is fully funded. For those eligible employees who, under the 1986 Tax
Reform Act, are deemed to be highly compensated, their individual Company
contribution under the Retirement Plan is reduced. For employees who are
eligible, including all Named Executive Officers, there is a nonqualified,
Supplemental Employee Retirement Plan (SERP) in which the Company contributes to
the account of each individual an amount equal to the reduction in the
contribution under the Retirement Plan arising from the provisions of the 1986
Tax Reform Act. The SERP investment is primarily composed of employee
contributions.
Other
The Named Executive Officers receive nominal benefits such as financial
counseling, medical reimbursement, executive preventive healthcare program, tax
preparation, and other miscellaneous items. The Named Executive Officers may use
the Company aircraft for transportation related to the executive preventive
healthcare program and for limited personal reasons. The exact amounts received
from these benefits are not predetermined and are disclosed annually in the
Company's Proxy Statement.


